DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-29 as filed on 17 August 2017 were examined and rejected in an Office action mailed on 18 October 2018.  Applicant responded on 16 April 2019, amending claims.
Claims 1-29 as filed on 16 April 2019 were examined and rejected in an Office action mailed on 23 July 2019.  Applicant filed an RCE on 21 October 2019.  Applicant however, responded to the non-final Office action from 18 October 2018, apparently using the same documents that were filed on 16 April 2017.  Attempts to reach Applicant were unsuccessful.  Since the only rejection of record following the final rejection mailed on 23 July 2019 was under 35 USC 103, only that rejection was maintained and addressed in the Office action mailed on 18 May 2020; the objection to the claims made on 23 July 2019 was also maintained.  Claims 1-29 were examined and rejected in the Office action mailed on 18 May 2020.  Applicant responded on 19 October 2020.
Claims 1-29 are examined herein.

Withdrawal of Objections and Rejections
2.	The objection to claims 3, 13, 23, 26, and 29 is withdrawn in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al., US Patent Publication No. 2014/0366786 A1 in view of Zhang et al. (2012) Theor Appl Genet 124:459-65 in view of the teachings of Drury et al. (2008) J Agric Food Chem 56:4623-30.
Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The invention taught by Carroll et al. is 
The present invention provides a seed blend comprising pesticidal seed and refuge seed, wherein plants grown from said pesticidal seed type do not pollinate plants grown from said refuge seed type when the seed blend is planted.  In some embodiments, the refuge crop reproductively matures at a different time relative to the time at which the pesticidal crop reproductively matures.  Methods for deploying the seed blend and for reducing cross-pollination between plants grown from the pesticidal seed and refuge seed are also provided.

Carroll et al., abstract.
Applicant’s pending claims are very similar to the claims of Carroll et al. except where Carroll et al. claims uses a different reproductive maturity rating, the instant claim set recites the presence or use of a dominant gametophyte allele to reduce pollination by pollen carrying the recessive gametophyte allele.  This is intended to reduce cross-pollination leading to maize plants expressing, for example, Bt proteins.  This reduces 
However, the prior art teaches that dominant gametophyte alleles, in particular the Ga1-S allele, can and should be used to prevent the unintended spread of transgenes.  Zhang et al., p. 460.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention modify the teachings of Carroll et al. according the teachings of Zhang et al. to arrive at, for example, Applicant’s claim 1.  Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1 and 10 are obvious.
Instant claims 2-4 correspond to Carroll et al.’s claims 2 and 4-5 and thus instant claims 2-4 are obvious.  
Carroll et al. teaches using MON89034 as active against corn earworm.  Carroll et al., para. 0061.  Although Carroll et al. does not teach that the MON89034 event is active against the European corn borer, Drury supplies the missing teachings.  Drury et al. teaches that the MON89034 event expresses the Cry1A.015 protein and is effective against the European corn borer.  Drury et al., abstract.  Even though Carroll et al. does not teach that activity, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction.  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
Thus instant claims 5-7 and 9 are obvious in view of Carroll et al.’s claim 7.
Instant claims 11-18, and 20 are obvious in view of Carroll et al.’s claims 7, 9-10, 12-13, 16 and 19.  The steps of instant method claim 21 are the same as instant method claim 11, and thus instant claims 21-23 are obvious in view of the recited claims of Carroll et al.
Carroll et al. teaches that one way of planting a refuge field is as a block (e.g., para. 0059) and thus claims 24-26 are obvious.  
Claims 27-29 are obvious in view of Carroll et al., paragraph 0017.
A dsRNA, the Dv49 dsRNA, is taught by Carroll et al.’s claim 15, and thus instant claims 8 and 19 are obvious.

Applicant’s Arguments & Response
In the response filed on 21 October 2019, Applicant traverses the rejection.  Response, pp. 7-10.  Applicant first reviews the rejection.  Id., p. 7.  Applicant argues that there is no teaching to combine the references and thus the Office did not establish a prima facie case.  Id., p. 7.  Applicant then turns to case law, citing In re Dembiczak (175 F.3d 994 (Fed. Cir. 1999)) and W.L. Gore & Assoc., Inc. v. Garlock, Inc. (721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)).  Id., pp. 7-8.  In particular, Applicant uses In re Dembiczak to document the teaching-suggestion-motivation (TSM) test set forth bridging pages 7-8.
In response to Applicant’s citation of the two cases, both decisions pre-date the KSR decision (KSR Int'l Co. v Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 U.S.P.Q.2d 1385 (2007).

Subsequently, Applicant turns to the KSR decision and argues that the Supreme Court did not discard the TSM test.  Response, p. 8 (citing to KSR 127 S.Ct. at 1741).
KSR court did not discard the TSM test, it did find the test to be, when rigidly applied in an obviousness rejection, to be incompatible with Supreme Court precedence.  
When it first established the requirement of demonstrating a teaching, suggestion, or motivation to combine known elements in order to show that the combination is obvious, the Court of Customs and Patent Appeals captured a helpful insight. 

Helpful insights, however, need not become rigid and mandatory formulas; and when it is so applied, the TSM test is incompatible with our precedents.  The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  The diversity of inventive pursuits and of modern technology counsels against limiting the analysis in this way. In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends.  Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress and may, in the case of patents combining previously known elements, deprive prior inventions of their value or utility.

KSR, 550 U.S. at 418-19, 127 S.Ct. at 1741, 82 U.S.P.Q.2d at 1396.  However, contrary to the KSR decision, Applicant seeks to rigidly apply the TSM analysis to the instant rejection under 35 USC 103.

Applicant also asserts that Carroll et al. does not teach “a second corn seed type comprising a dominant gametophyte factor allele.”  Response, p. 8 (quoting claim 1).  Applicant notes that this agrees with the position taken in the last Office action.  Id.
In response, if Carroll et al. taught “a second corn seed type comprising a dominant gametophyte factor allele” (claim 1), the rejection would be under 35 USC 102.  Here Applicant is attacking a rejection under 35 USC 103 by considering only the primary reference.  However, in response this reductionist approach, it is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

a method of reducing the incidence of pollination between plants grown from different seed types in a corn seed blend, the method comprising: a) providing a corn seed blend comprising (i) a first corn seed type comprising a first reproductive maturity rating and a transgene and (ii) a second corn seed type comprising a second reproductive maturity rating different from the first reproductive maturity rating that lacks said transgene.

Carroll et al., para. 0012.  Carroll et al. thus teaches using a difference in reproductive maturity rating to prevent the spread of a transgene.  
Zhang et al. teaches that dominant gametophyte alleles, in particular the Ga1-S allele, can and should be used to prevent the unintended spread of transgenes.  Zhang et al., p. 460.
Thus, the claimed invention involves a simple substitution of one element with another, where all elements were available to the ordinary artisan at the time of filing the instant application.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR 550 U.S. at 416, 127 S.Ct. at 1739, 82 U.S.P.Q.2d at 1395.  The KSR court continued later in the opinion, “[t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  Id. 550 U.S. at 416, 127 S.Ct. at 1740, 82 U.S.P.Q.2d at 1395 (citing to United States v. Adams, 383 U.S. 39, 50-51 , 86 S.Ct. 708, 713-14, 148 U.S.P.Q. 479, 579-80 (1966).  See e.g. MPEP 2143(I)(A).
Therefore the instant Office action establishes a prima facie case which Applicant fails to refute.

Applicant then argues that hindsight was used to craft the instant rejection under 35 USC 103.  Response, p. 9.  Applicant finishes by alleging that the Office has not provided a motivation to combine the references.  Id.  Applicant concludes by a brief analysis of the dependent claims.  Id.

KSR decisions on page 9.  Furthermore, the Office has established a prima facie case.  Carroll et al. teaches using differential maturities to block the spread of transgenes while Zhang et al. teaches using dominant gametophyte alleles, in particular the Ga1-S allele, to prevent the unintended spread of transgenes.  The claimed invention is merely the substitution of one element with another.  Thus the Office has established a prima facie case that Applicant fails to refute.
Additionally, in Applicant’s arguments filed on 21 October 2019, Applicant presented arguments concerning secondary considerations on pages 10-11.  These arguments were addressed on pages 7-9 the Office action mailed on 18 May 2020.  However, consideration of secondary evidence occurs AFTER a prima facie case is established.  E.g. MPEP § 2145.  Thus, by offering evidence of secondary considerations, Applicant appears to have conceded that a prima facie case was made.

Furthermore, as set forth in the Office action mailed on 18 May 2020, the use of gametophyte factors to restrict fertilization is well-known in the art.  For example, Nelson devoted a chapter to it in The Maize Handbook.  Nelson (1994) “The gametophyte factors of maize.” In:  Freeling M & Walbot V, eds., The Maize Handbook, Berlin (Germany): Springer-Verlag. pp. 496–503.  Nelson observed that the “first gametophyte locus identified, ga1, has been the subject of numerous publications.”  Id., p. 497.  Nelson also teaches that
The inability of Ga1-s/Ga1-s plants to set seed with ga pollen can be exploited to protect maize being grown for special uses (popcorn, waxy, high amylose, sweet corn) from contamination by dent (ga) pollen both during the production of hybrid seed and the production of the crop itself.  This system is being used to isolate seed production fields of popcorn hybrids that, owing to their original constitution at the ga1 locus, would be susceptible to outcrossing with dent corn.

Id., p. 499 (citations omitted).
Applicant’s arguments concerning the independent claims do not raise new issues but depend on the arguments regarding the rejection of the base claims.
Therefore Applicant’s arguments were fully considered but are not persuasive.

Conclusion
4.	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUSSELL T BOGGS/Examiner, Art Unit 1663